I have the honour to convey
to the General Assembly greetings from the people and
Government of Nepal and the best wishes of His Majesty
King Birenda Bir Bikram Shah Dev for the success of its
forty-eighth session.
As I stand before members today, my thoughts go back
to 1960, when the first elected Prime Minister of Nepal, the
late B.P. Koirala, addressed the Assembly and declared that
the foreign policy of Nepal was inspired by the purposes and
Forty-eighth session - 13 October l993 11
principles of the United Nations. He said then that Nepal
looked upon the Organization as an instrument for promoting
peace and justice among nations.
The late Prime Minister’s visit to the United Nations
was an event of historic significance for Nepal. A
revolutionary transformation had then taken place in my
country. As a result, a conscious and coherent foreign
policy, with centrality given to the principles of the Charter
of the United Nations, had started to take shape.
Similar revolutionary changes again took place in my
country in 1990, after a gap of more than three decades. In
accordance with the wishes of our people, multiparty
democracy has been restored in Nepal. Now there is a
constitutional guarantee of human rights and fundamental
freedoms. As the second elected Prime Minister to address
this body, after 33 years, I must say that this moment has a
deep personal overtone for me.
Restoration of multiparty democracy and respect for
fundamental human rights does not necessarily mean that we
have solved all our problems. The expectations of the
people are naturally high, but the means at our disposal are
extremely limited.
Faced with such problems, my Government has been
making every effort to ensure a better standard of living for
our people in larger freedom. Our development plans are
based on the premise that it is the individual citizen and not
the State which has the right to development. Along with
economic liberalization, we are pursuing a people-oriented
development policy focused on poverty alleviation. To
achieve our goals we have increased investments in human-
priority areas. Given the enormous constraints upon us,
ranging from lack of resources to the high cost of
infrastructure, a shortage of skilled personnel and
institutional deficiencies, our problems are daunting. We
look forward to greater understanding from donor countries
and multilateral agencies in helping us to implement our
people-oriented development programmes, in upgrading local
skills and in building the capacity to accelerate human
development.
The foreign policy of Nepal is guided by the objective
of ensuring its sovereignty, political independence and
national security while promoting international peace and
cooperation. Inspired by the purposes and principles of the
United Nations, the policy of non-alignment, and respect for
human rights, we seek friendship and cooperation with all
countries of the world, and in particular with our neighbours.
We have reason to be satisfied with the excellent relations
we enjoy with the countries in our immediate
neighbourhood. We are partners with our friends in South
Asia in an effort to forge a mutually beneficial scheme of
cooperation for the welfare of our people under the aegis of
the South Asian Association for Regional Cooperation.
With the sudden end of the cold war the world is at the
threshold of a new era of shared responsibility for global
peace and development. The post-cold-war world is very
much in need of order, but it is a world that cannot be
ordered by military and economic Powers alone. At this
time of historic transition, political leadership in all countries
must show a higher order of statesmanship. It is time to
shed old prejudices and parochialism. We should be able to
pool the best of every civilization and culture for the greater
good of mankind.
Changes in international relations have also created
opportunities to devise new partnership in global
responsibility. The world today is poised to consider new
approaches to international law based not on unilateralism
but on multilateralism. The United Nations is an
organization of the powerful and the weak, the large and the
small, the wealthy and the poor, each contributing its share
to the common interest. It is in the interest of all to make
the United Nations an effective and influential agent of
constructive change in a turbulent world.
If the United Nations is to fulfil its Charter obligations
it must deal with the root causes of conflicts and instability.
The mechanisms and processes at its disposal for achieving
that goal must be strengthened and refined. In this context,
there are four areas which demand immediate attention:
first, international cooperation to combat poverty; secondly,
strengthening of the role of the United Nations in the
maintenance of international peace and security; thirdly,
progressive reduction and finally elimination of weapons of
mass destruction and, fourthly, universalization of human
rights.
Democracy and human rights are easily eroded when
widespread poverty prevails. Poverty undermines human
dignity, contributes to environmental degradation and
undermines the cohesion of a society. It also poses a lasting
threat to peace and stability. The search for collective
security cannot, therefore, be separated from the sustained
efforts to improve the economic and social conditions of
peoples everywhere. Agenda 21, adopted at the Rio
Conference on Environment and Development, is a
comprehensive blueprint for sustainable development. To
turn that vision into reality there is an urgent need for
12 General Assembly - Forty-eighth session
resumption of the North-South dialogue and for economic
cooperation between developing nations.
The President returned to the Chair.
In this context, I look forward to the
Secretary-General’s agenda for development. We sincerely
hope that an agenda for development will form the basis of
accelerating international cooperation to the mutual benefit
of developed and developing countries alike. The upcoming
International Conference on Population and Development,
the World Summit for Social Development and the Fourth
World Conference on Women should also be occasions to
focus on the human dimensions of socio-economic problems.
In speaking of social and economic issues, I recall the
initiative taken by countries of South Asia under the aegis of
the South Asian Association for Regional Cooperation to
work together for the cause of children. That initiative
provided the major motivation for the holding of the World
Summit for Children. The mid-decade review in 1995 must
be an occasion to evaluate the implementation of the
promises the international community made to children at
the World Summit. Despite conflicting demands on our
limited resources, we in Nepal are allocating an increasing
portion of our national budget to child and maternal health
and welfare and on other basic human-services areas. We
are in favour of the proposal for matching resource
allocations by donor countries for such national initiatives.
The dramatic increase in the demands on and
heightened expectations of the United Nations is nowhere
more compelling than in the area of peace and security.
With experience spanning over 35 years in United Nations
missions, Nepal welcomes the expansion in the mandates of
peace-keeping operations. The recent successes of the
missions in El Salvador and Cambodia are testimony to the
potential of a United Nations operation with a clearly
defined and practicable mandate. The joint venture of the
United Nations and the Organization of American States in
Haiti is breaking newer ground in international cooperation
to restore a democratically elected Government and to
protect and promote human rights.
Without minimizing the enormity of the problems the
United Nations has to take into account in Somalia, I feel
that the emphasis on military action will overshadow the
larger goal of the mission in that country. I urge the
redoubling of efforts to seek lasting political solutions to the
problems in Somalia.
I appeal to the parties concerned in Bosnia and
Herzegovina to respond immediately to the successive
resolutions of the Security Council and halt the senseless
carnage of innocent people. The continuing tragedy in the
territory of the former Yugoslavia presents a test-case for
viable cooperation between the United Nations and regional
organizations in the maintenance of peace and security.
Nepal will continue to support the further development
of preventive diplomacy by the Secretary-General and the
Security Council. In the maintenance of peace and security,
the implementation of enforcement measures under the
Charter should be the step of last resort. It should be the
exception to rather than the rule of the game. The real
strength of collective security lies in the ability to implement
the provisions of the Charter relating to peaceful settlement
of disputes.
The grounds for the intervention of the Security
Council have also raised questions of consistency. As the
principal organ entrusted with the maintenance of
international peace and security, the Council must act in an
even-handed and impartial manner and must be perceived as
doing so.
The recent comments of the Secretary-General on the
financial situation of the Organization should be a cause of
concern to all. Investments in peace-keeping, peacemaking
and preventive diplomacy are investments in collective
stability. It is not possible for the United Nations to play its
role without adequate resources.
Along with other non-aligned countries, Nepal has
always subscribed to the call for a more active United
Nations role in arms control and disarmament. Since mutual
fear is the source of any arms race, confidence-building
measures must be seriously pursued in order to achieve the
goals of disarmament. Nations should pursue a culture of
ensuring security at the lowest possible level of armaments.
Successes in bilateral negotiations on nuclear weapons,
conventional forces in Europe and chemical weapons prove
that it is a feasible goal.
Nepal deems it extremely significant that all five
nuclear-weapon States are now parties to the nuclear
non-proliferation Treaty. We have long advocated an early
conclusion of a comprehensive test-ban treaty. Meaningful
progress in this area will have important implications for the
review and extension Conference on the non-proliferation
Treaty.
Forty-eighth session - 13 October l993 13
Protection of human rights has emerged as an important
factor in the development of friendly relations among States.
The United Nations must spare no effort in establishing an
international norm of human rights. The World Conference
on Human Rights was a major step in this direction. Human
rights cannot be secure without a universal conscience on the
part of all peoples to uphold each other’s rights in full
understanding of the just demands of the individual, the
community, the State and the international order. Human
rights cannot be secured unless there is an absolute freedom
from fear from any source. There is a direct correlation
between the status of human rights, the democratic process
and an evolution of a culture of peaceful settlement of
disputes. The threat to peace is the greatest when human
rights are denied.
The world is at a vital turning-point. The old order has
come to an end while the new has yet to take shape. While
some old contradictions persist and new ones appear, some
unexpected bright areas have also dawned. Nepal welcomes
the agreement reached by the negotiating parties in South
Africa to hold an election in April 1994. We share the deep
concern of the international community over the continued
violence which threatens the peaceful transition of South
Africa to a non-racial democratic society.
Nepal has long enjoyed friendship with both the Israeli
and the Palestinian peoples. We welcome the Declaration of
Principles as well as the exchange of letters of mutual
recognition between Israel and the Palestine Liberation
Organization (PLO). The statesmanship shown by the
leaders of Israel and the PLO promises a new beginning for
the Middle East and, indeed, the world. We earnestly hope
that this historic breakthrough will facilitate the search for a
comprehensive and lasting solution of the Middle East
problem.
As I come towards the end of my statement, I wish to
extend to you, Sir, my hearty congratulations on your
election to the high office of President of the General
Assembly at a time when the United Nations is passing
through a very important phase in its history. I also take
this opportunity to express our sincere appreciation to
Mr. Stoyan Ganev for his stewardship of the forty-seventh
session of the General Assembly.
I must also take this opportunity to pay our warmest
tribute to the Secretary-General, Mr. Boutros Boutros-Ghali.
His efforts to reform and strengthen the United Nations with
the courage of conviction have been universally appreciated.
We are impressed by his vision and dynamism, which are
necessary for the United Nations to cope with the new
realities and challenges of our time. Mr. Boutros-Ghali was
a well-known figure in my country even before he became
the Secretary-General of the United Nations. We consider
him to be a sincere friend of Nepal.
Although small in military and economic strength,
Nepal is fully alive to its responsibilities as a Member of
this world Organization. Nepal will not hesitate to take an
independent and objective stand in favour of larger good and
justice. For us, the Charter of the United Nations captures
the highest ideals of mankind. I take this opportunity to
rededicate the commitment of the people and the
Government of Nepal to the United Nations.
